Citation Nr: 0933475	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-13 312 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 12, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 25, 2006.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 26, 2006.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
November 9, 2006.

5.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
December 6, 2006.




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran is reported to have active service from October 
1940 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 decisions of the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York (agency of original jurisdiction or AOJ).

The Board remanded this matter in October 2008 to afford the 
Veteran proper notice by issuance of a Statement of the Case 
(SOC) explaining the bases for disallowing the 5 separate 
claims filed in March 2007.  As the instructions set forth in 
the Board's remand have not been followed, the Board must 
unfortunately remand the matter again.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As explained in the October 2008 Board remand, the AOJ issued 
four separate notices in March 2007 disallowing claims of 
payment or reimbursement for unauthorized medical expenses 
performed by Central New York Cardiology.  The dates of 
service cited in this notices were October 12, 2006; October 
25 through 26, 2006; November 9, 2006; and December 6, 2006.

In April 2007, the Veteran stated his disagreement with the 
March 2007 decisions, though he did not specify any one 
particular date of service.  The Veteran stated in general 
that he was told that he only needed to file his claims 
whenever he received the bills.  He did not withdraw any of 
the claims of payment or reimbursement.

The May 2007 SOC phrased the issue on appeal as entitlement 
to payment or reimbursement of unauthorized treatment 
provided by Central New York Cardiology from "9/21/06-
9/23/06".  The Veteran's May 2007 Form 9 substantive appeal 
did not specify any dates of service, merely asserting again 
that he was not informed of the 90 day time limit for filing 
his claims.

In the October 2008 remand, the Board instructed that the 
Veteran must receive proper notice, in the form of an SOC, 
explaining the bases for disallowing the 5 separate claims 
filed by the Veteran in March 2007.  The Board specifically 
listed each of the 5 individual claims as phrased on the 
title page of the decision, and this decision as well.

The AOJ issued a supplemental SOC (SSOC) in June 2009, 
phrasing the issue on appeal as entitlement to payment or 
reimbursement of unauthorized treatment provided by Central 
New York Cardiology from "9/21/06-9/23/06 & 10/25/06-
10/26/06".  In the summary of additional evidence listed in 
the SSOC, the AOJ stated that the Veteran "appealed 9/21/06-
9/23/06 & 10/25/06-10/26/06 ONLY (dates for office visits 
were NOT included in appeal - please remove)."

The Board understands the complex nature of this case and the 
law regarding reimbursements.  However, the Board finds no 
evidence in the claims file that the Veteran has withdrawn 
his claims of payment or reimbursement for unauthorized 
medical expenses provided on October 12, 2006; November 9, 
2006; and December 6, 2006.  

The Board attempted to clarify the complex situation in the 
prior remand by citing the five claims separately.  These are 
the claims before the Board at this time. 

Additionally, the Board notes that, during the pendency of 
this appeal, the Veteran has filed claims of payment or 
reimbursement for unauthorized medical expenses provided by 
St. Elizabeth Medical Center and Central New York Cardiology 
on September 21 to 23, 2006.  These claims were denied by the 
AOJ in a June 2009 decision.  To date, the Veteran has not 
expressed disagreement with the June 2009 decision.  These 
claims are therefore not on appeal before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue the Veteran a supplemental statement 
of the case (SSOC) on the following issues 
only:

a)	entitlement to payment or reimbursement 
of unauthorized medical expenses 
provided by Central New York Cardiology 
on October 12, 2006;

b)	entitlement to payment or reimbursement 
of unauthorized medical expenses 
provided by Central New York Cardiology 
on October 25, 2006;

c)	entitlement to payment or reimbursement 
of unauthorized medical expenses 
provided by Central New York Cardiology 
on October 26, 2006;

d)	entitlement to payment or reimbursement 
of unauthorized medical expenses 
provided by Central New York Cardiology 
on November 9, 2006;

e)	entitlement to payment or reimbursement 
of unauthorized medical expenses 
provided by Central New York Cardiology 
on December 6, 2006.

In so doing, the AOJ should clearly delineate the 
reasons and bases for denying each separate 
claim, including a clear explanation as to how it 
is calculating the filing period with respect to 
disallowance of the claim for services rendered 
on December 6, 2006.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



